Case 19-81180   Doc 5   Filed 08/02/19   Entered 08/02/19 10:51:07   Desc Main
                           Document      Page 1 of 5
Case 19-81180   Doc 5   Filed 08/02/19   Entered 08/02/19 10:51:07   Desc Main
                           Document      Page 2 of 5
Case 19-81180   Doc 5   Filed 08/02/19   Entered 08/02/19 10:51:07   Desc Main
                           Document      Page 3 of 5
Case 19-81180   Doc 5   Filed 08/02/19   Entered 08/02/19 10:51:07   Desc Main
                           Document      Page 4 of 5
Case 19-81180   Doc 5   Filed 08/02/19   Entered 08/02/19 10:51:07   Desc Main
                           Document      Page 5 of 5
